DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-2, 4-5, 7-8, 11-12, 16, 18-19 and 36) in the reply filed on 05/16/2022 is acknowledged. Claims 1-2, 4-5, 7-8, 11-12, 16, 18-19, 21, 23-24, 26-27, 29-31 and 36 are presently pending in the application, with claims 21, 23-24, 26-27 and 29-31 withdrawn from consideration. Claims 1-2, 4-5, 7-8, 11-12, 16, 18-19 and 36 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the mating wedge" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 19 appears from dependent claim 18 and not independent claim 1, as recited. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dachs (US 2015/025784).
Regarding claim 1, Dachs discloses a surgical endoscope (120/310/400; par. [0042]) for manipulation by a surgical robot arm, the surgical endoscope (120/310/400; par. [0042]) comprising: a shaft (210; Fig. 2) having a distal end (250; par. [0047]-[0048]; Fig. 2) configured for insertion into a patient and a proximal end (proximal end of 210); an endoscope interface (310; par. [0053]) attached to the proximal end of the shaft, the endoscope interface (310) configured to (capable of) engage a robot arm interface (130; Fig. 1; par. [0046]) of the surgical robot arm (neither the surgical robot arm nor the robot arm interface are structural components of the endoscope), the endoscope interface (310) comprising: an endoscope wedge mechanism (400; par. [0053]) moveable between an unlocked position and a locked position (par. [0064]), the endoscope wedge mechanism (400) comprising: endoscope wedge elements (410; par. [0054])  which are displaceable such that collective displacement of the endoscope wedge elements actuates the endoscope wedge mechanism between the unlocked position and the locked position in which the endoscope wedge elements are retained in the robot arm interface (par. [0057]-[0058]).
Regarding claim 2, Dachs discloses the surgical endoscope as claimed in claim 1, wherein the endoscope interface (310) is configured to be received (capable of) in the robot arm interface such that the endoscope wedge elements are retained by complementary robot arm wedge elements when the endoscope interface and robot arm interface are engaged (neither the surgical robot arm nor the robot arm interface are structural components of the endoscope; the endoscope is capable of such functioning with such a surgical robot arm).
Regarding claim 4, Dachs discloses the surgical endoscope as claimed in claim 1, wherein each endoscope wedge element (410) is displaceable transverse to the longitudinal axis of the surgical endoscope (Figs. 3A-3B).
Regarding claim 5, Dachs discloses the surgical endoscope as claimed in claim 1, wherein the endoscope wedge elements (410) are biased towards their configuration in the locked position of the endoscope wedge mechanism (a force must be applied for the endoscope wedge elements to “unlock/unlatch”).
Regarding claim 36, Dachs discloses a replica endoscope interface (310; par. [0053]) configured to mate with a robot arm interface of a surgical robot (capable of) in a process of characterising the environment of the surgical robot, the replica endoscope interface comprising: an endoscope wedge mechanism (400; par. [0053]) moveable between an unlocked position and a locked position (par. [0064]), the endoscope wedge mechanism (400) comprising: endoscope wedge elements (410; par. [0054]) which are displaceable such that collective displacement of the endoscope wedge elements actuates the endoscope wedge mechanism between the unlocked position and the locked position in which the endoscope wedge elements are retained in the robot arm interface (par. [0057]-[0058]).

Allowable Subject Matter
Claims 7-8, 11-12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 7 recites that two endoscope wedge elements are separated by a greater distance in the locked position of the endoscope wedge mechanism than in the unlocked position of the endoscope wedge mechanism. Dachs does not disclose such configuration as the two endoscope wedge elements are closer together in the locked position (see Figs. 9D and 9E). Scheib et al. (US 2018/0168752) teaches a similar surgical endoscope having an endoscope wedge mechanism (par. [0109]-[0110]; Figs. 18-19), however, like Dachs the endoscope wedge elements (1736; par. [0109]-[0110]; Figs. 18-19) are closer together in the locked position than in the unlocked position. Accordingly, claim 7 and claims 8, 11-12, 16 and 18 dependent therefrom contain allowable subject matter.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Neither Dachs nor Scheib, cited above, disclose or otherwise render obvious, the endoscope wherein the mating wedge comprises an endoscope drape wedge element and an endoscope assembly wedge element, the endoscope drape wedge element being detachable from the endoscope assembly wedge element, the endoscope drape wedge element configured to engage directly with the robot arm interface, as the references do not teach separate endoscope drape wedge element and endoscope assembly wedge elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795